Case: 1:20-cv-00583 Document #: 41-1 Filed: 07/16/20 Page 1 of 1 PageID #:575




                                  Index of Exhibits

Exhibit                              Description
          January 15, 2020 Plaintiff DISH Network L.L.C.’s Motion for a Temporary
  A
          Restraining Order and Memorandum in Support

  B       January 15, 2020 Temporary Restraining Order

          January 23, 2020 Plaintiff DISH Network L.L.C.’s Reply in Support of
  C
          Continuing the Temporary Restraining Order
